United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dexter, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1100
Issued: December 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 1, 2011 appellant filed a timely appeal from a November 5, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she was disabled from June 29, 2009
through February 10, 2010 causally related to her May 8, 2009 employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 12, 2009 appellant, then a 31-year-old rural carrier associate, filed a claim
alleging that on May 8, 2009 she injured her low back and neck in a motor vehicle accident.2
OWCP accepted her claim for lumbar strain.
On July 2, 2009 appellant filed a claim for compensation from June 29 through
July 3, 2009.
In a report dated May 27, 2009, Dr. Bhisit Bhothinard, a Board-certified neurologist,
evaluated appellant at the request of her attending physician. He noted that the truck that she
was driving on May 8, 2009 rolled over. Dr. Bhothinard discussed appellant’s current
complaints of shaking over her whole body. He opined that she was demonstrating
“considerable amount of psychological overlay with the convulsion reaction.” In a duty status
report dated June 3, 2009, Dr. Bhothinard opined that appellant required a release from a
psychiatrist prior to resuming work.
A magnetic resonance imaging (MRI) scan study of the lumbar spine showed a broadbased disc herniation extending into the neural foramina causing moderate narrowing on the left
and moderate compression of the left exiting nerve roots.
In a report dated June 4, 2009, Dr. Peter Somers, Board-certified in family medicine,
related that he initially diagnosed low back pain and muscle spasm following appellant’s work
injury and found that she should remain off work for one week. When appellant experienced
increased pain, he referred her to a neurologist who diagnosed a psychosomatic condition. In a
form report dated July 1, 2009, Dr. Somers diagnosed a disc bulge at L4-5 and constant shaking.
He found that appellant was partially disabled. In a duty status report of the same date,
Dr. Somers advised that she was unable to perform her job duties.3
On July 6, 2009 Dr. Aaron Koonce, a Board-certified neurologist, evaluated appellant for
back pain, numbness and a tremor. He reviewed the history of her motor vehicle accident. On
examination Dr. Koonce found a “melodramatic” examination. He diagnosed paresthesia and
lumbar disc displacement. Dr. Koonce found that appellant’s condition was psychosomatic.4
By decision dated September 14, 2009, OWCP denied appellant’s claim for
compensation beginning June 29, 2009.
In letters dated September 16, 2009, OWCP requested that Dr. Bhothinard, Dr. Koonce
and Dr. Paul Santiago, a Board-certified neurosurgeon, discuss whether appellant had continued
findings of lumbar strain or any other condition due to her May 8, 2009 employment injury. It
further requested that the physicians address whether she could return to her usual employment.

2

At the time of her injury, appellant worked one day per week.

3

In a duty status report dated August 19, 2009, Dr. Somers found that appellant was not able to work.

4

An electromyogram obtained on July 16, 2009 revealed normal findings.

2

In a report dated September 21, 2009, Dr. Santiago reviewed appellant’s history of a
motor vehicle accident with low back pain radiating into both sides. He diagnosed posttraumatic lumbar strain and polyradiculopathy. Dr. Santiago stated, “If indeed [appellant] did
suffer significant lumbar strain or traumatic injury to her nerve roots, this may take years to
improve to a tolerable level.”
In a report dated September 29, 2009, Dr. Koonce noted that appellant overturned her
vehicle into a ditch on May 8, 2009 when she swerved to avoid an animal.5 He related that a
neurological examination yielded no abnormal findings. Dr. Koonce diagnosed a conversion
disorder and stated:
“While there may be no definite physical explanation for [appellant’s] symptoms
and no reason that [she] could not return to her duties based upon [the] lack of
physical findings, the conversion disorder can certainly in and of itself be
disabling. Therefore, it is entirely possible based upon these psychological facts
[she] may not be able to return to work unless these issues are addressed by a
mental health professional.”
By letter dated November 30, 2009, OWCP referred appellant to Dr. James T. Galyon, a
Board-certified orthopedic surgeon, for a second opinion examination. On December 31, 2009
Dr. Galyon noted that she was not wearing her seat belt at the time of her May 8, 2009 motor
vehicle accident because she “could not reach across to the mailboxes while wearing her
seatbelt.” On examination he found a mildly positive straight leg raise and tenderness over the
sciatic notch of the left leg. Dr. Galyon determined that an MRI scan study showed a disc
herniation compression on the left nerve root. He recommended evaluation by a neurosurgeon to
determine whether appellant required surgery. Dr. Galyon diagnosed a herniated disc at L4-5
with left nerve root compression. He stated:
“I do believe that the findings are causally related to the motor vehicle accident.
[Appellant] denies having had any previous back problems consistent with this.
The mechanism would be that she was thrown about in the truck as it left the
highway and [slid] into a ditch. [Appellant] was unrestrained in the driver’s seat
for reasons already explained.
“I do not believe that [appellant] will be able to return to work as a rural mail
carrier eight hours per day because sitting in a truck leaning from one side to the
other to deliver mail would aggravate her problem. I do believe that she needs to
have neurosurgical attention to be able to return to her regular work. [Appellant]
is currently unable to perform that type of work. The work restrictions would be
prolonged sitting, prolonged standing, reaching to the right or the left and nor
driving while taking any form of pain medication.”

5

On October 29, 2009 Dr. Benjamin H. Soeter, a Board-certified anesthesiologist, diagnosed a lumbar herniated
disc and recommended injection. He continued to provide pain management services for appellant.

3

On January 26, 2010 OWCP expanded acceptance of appellant’s claim to include a
ruptured lumbar disc. On February 27, 2010 appellant accepted a modified position with the
employing establishment.
On September 23, 2010 appellant requested reconsideration of the September 14, 2009
decision. She asserted that she could not work from May 8, 2009 until February 2010 and that
the employing establishment did not offer her limited duty during this time.
By decision dated November 5, 2010, OWCP denied modification of its September 14,
2009 decision. It found that appellant’s attending physician had not provided a reasoned opinion
that she was unable to return to work. OWCP further determined that Dr. Galyon found that she
could perform modified employment and that the employing establishment indicated that such
work was available.
On appeal, appellant argues that from June 29, 2009 through February 10, 2010 her
attending physician did not release her to return to work. She maintains that the employing
establishment did not offer her modified duty until February 11, 2010.
LEGAL PRECEDENT
The term disability as used in FECA6 means the incapacity because of an employment
injury to earn the wages that the employee was receiving at the time of injury.7 Whether a
particular injury caused an employee disability for employment is a medical issue which must be
resolved by competent medical evidence.8 When the medical evidence establishes that the
residuals of an employment injury are such that, from a medical standpoint, they prevent the
employee from continuing in the employment held when injured, the employee is entitled to
compensation for any loss of wage-earning capacity resulting from such incapacity.9 The Board
will not require OWCP to pay compensation for disability in the absence of any medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow employee’s to self-certify their disability and entitlement to
compensation.10
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While the claimant has the responsibility to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence. It has the obligation to see that
11

6

5 U.S.C. § 8101 et seq.; 20 C.F.R. § 10.5(f).

7

Paul E. Thams, 56 ECAB 503 (2005).

8

Id.

9

Id.

10

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

11

Vanessa Young, 55 ECAB 575 (2004).

4

justice is done.12 Accordingly, once OWCP undertakes to develop the medical evidence further,
it has the responsibility to do so in the proper manner.13
ANALYSIS
OWCP accepted that appellant sustained lumbar strain due to a May 8, 2009 motor
vehicle accident. Appellant filed a claim for compensation commencing June 29, 2009. On
November 30, 2009 OWCP referred her for a second opinion examination with Dr. Galyon. In a
report dated December 31, 2009, Dr. Galyon diagnosed a disc herniation at L4-5 compressing
against the left nerve root as a result of the May 8, 2009 motor vehicle accident. He found that
appellant was disabled from her usual employment pending surgery and provided work
restrictions. Based on Dr. Galyon’s opinion, OWCP expanded acceptance of the claim to
include a ruptured herniated disc.
As discussed, proceedings under FECA are not adversarial in nature and OWCP is not a
disinterested arbiter. While the claimant has the burden to establish entitlement to compensation,
OWCP shares responsibility to see that justice is done.14 Further, once OWCP undertakes to
develop the medical evidence further, it has the responsibility to do in a manner that will resolve
the relevant issues in the case.15 Dr. Galyon did not specifically address whether appellant was
disabled from June 29, 2009 until the time of his evaluation, however, his opinion supports that
she experienced disability following her motor vehicle accident. As OWCP sought the opinion
of him, it has the responsibility to obtain an opinion that adequately addresses the relevant
issues.16 On remand, it should request that Dr. Galyon provide a supplemental report regarding
appellant’s ability to work from June 29, 2009 through the time of his examination.17
After this and any other further development that OWCP deems necessary, it should issue
a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

12

Richard E. Simpson, 55 ECAB 490 (2004).

13

Melvin James, 55 ECAB 406 (2004).

14

Jimmy A. Hammons, 51 ECAB 219 (1999).

15

See Melvin James, supra note 13.

16

Id.; see also Peter C. Belkind, 56 ECAB 580 (2005).

17

There is no evidence that the employing establishment offered appellant modified employment during the
relevant time period.

5

ORDER
IT IS HEREBY ORDERED THAT the November 5, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: December 20, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

